People v Rodriguez (2018 NY Slip Op 08182)





People v Rodriguez


2018 NY Slip Op 08182


Decided on November 29, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2018

Richter, J.P., Manzanet-Daniels, Gische, Kapnick, Gesmer, JJ.


7743 1496/11

[*1]The People of the State of New York, Respondent,
vJeramie Rodriguez, Defendant-Appellant.


Law Offices of Murray Richman, Bronx (Murray Richman of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (T. Charles Won of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Alvin M. Yearwood, J.), rendered May 27, 2016, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 25 years, unanimously affirmed.
Defendant's motion for a trial order of dismissal lacked sufficient specificity to preserve his present legal sufficiency claim, and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. To the extent that defendant's appellate argument can be viewed as a claim that the verdict was against the weight of the evidence, we reject that claim as well (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations. The evidence does not cast doubt on the truthfulness or voluntariness of defendant's written and videotaped admissions of guilt.
Defendant's ineffective assistance of counsel claims are unreviewable on direct appeal because they involve matters not reflected in, or fully explained by, the record (see People v Rivera, 71 NY2d 705, 709 [1988]; People v Love, 57 NY2d 998 [1982]). Accordingly, since defendant has not made a CPL 440.10 motion, the merits of the ineffectiveness claims may not be addressed on appeal.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 29, 2018
CLERK